Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 6/14/19 claimed priority of date 7/31/18.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 7-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russel et al. (“Russel”), U.S. Pat No. 5504306. 
Regarding Claim 1, Russel teaches a circuit, comprising: 
an error amplifier [fig-1(30)];
a temperature sensor (24) coupled to the error amplifier [Fig-1];
a discrete time controller (44 with 42) coupled to the error amplifier, wherein the discrete time controller comprises digital circuitry;

 a heating array (26) coupled to the multiple bits quantizer, wherein the heating array is configured to generate heat based on the digital code output [col-8 line: 59 to col-9 line: (“microprocessor 42 to extend the timing range … timer 44 are used to set the proportionality of the PWM square wave from the digital remote interface temperature selection device 12”)].
Regarding Claims 11-12, 14-15, 16-17 and 19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions herein above.
Regarding Claim 2, Russel teaches wherein the discrete time controller is an integrator controller [col-8 lines: 59-67(“microprocessor 42 has internal timer for providing timing range” where the timing range has to be integrated with external timer 42)].
Regarding Claim 7, Russel teaches wherein the digital code output comprises multiple bits that are each configured to control different heating elements of the heating array [col-7 Lines: 16-27(“temperature selection button 12 has up …a down temperature pushbutton switch” to adjust to different temperature)].
Regarding Claim 8, Russel teaches wherein the discrete time controller is a proportional and integrator controller [col-8 lines: 59-67(“internal timer of microprocessor 42 to extend timing range such that the internal timer and the external timer 44 are used to set the proportionality of the PWM square wave ….”)].
Regarding Claim 9, Russel teaches wherein the discrete time controller is a proportional integral derivative controller [col-8 lines: 59-67(when setting by the “internal timer of microprocessor 42 to extend timing range such that the internal timer and the external timer 44 are used to set the proportionality of the PWM square wave”)].
Regarding Claim 13, Russel teaches wherein the heating array comprises heating elements that are monotonic [col-9 lines: 9-10(heating coils 26 has real number) and Fig-2(26)].
Regarding Claim 18, Russel teaches turning the heating array on or off based on the process [col-9 lines3-13(when “trigger signal to apply full power to heating coils 26 such that water heats up … fail safe shut down”)].
Regarding Claim 20, Russel teaches wherein the discrete time controller (44 with 42) is implemented in digital circuitry [Fig-2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russel as applied above and Masatoshi Nomura (“Nomura”), U.S. Patent Publication No. 20080234875.
Regarding Claim 10,    Russel teaches wherein the heating array comprises multiple heating elements [col-9 lines: 9-10(heating coils 26) and Fig-2(26)].  Russel does not disclose expressly wherein each heating element comprises a resistor with one end coupled to a voltage source and another end coupled to a switch to ground.
In the same field of endeavor (e.g., control circuit for a heater) Nomura teaches a heating element (5) comprises a resistor (11) with one end coupled to a voltage source (at VS 58) and another end coupled to a switch (sw1) to ground [Fig-2(at GND)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Russel’s teachings of an error amplifier comprising multiple heater with Nomura’s teachings of a heating element comprises a resistor with one end coupled to a voltage source and another end coupled to a switch in order to have multiple heating elements having a resistor with one end coupled to a voltage source and another end coupled to a switch for the purpose of dynamically controlling desired temperature level with more precision.
Regarding Claims 3-6, Russel teaches a circuit comprising an error amplifier, a capacitor [Fig-6(12)], second capacitor [Fig-6(10)], and a switch [Fig-3(102)]. One of ordinary skill in the art would arrange or rearrange Russel’s teaching of heating circuit to have a first capacitor between an inverting input and an output, an inverting input is connected with a switch and a non-inverting input is coupled to ground, the switch is coupled to a second switch and a second capacitor and the switch is driven by a first clock signal and the second switch is driven by a second clock signal based on design criteria and user requirement in order to have an efficient system.

Regarding Claims 8-10, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, see the discussions herein above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187